DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of fixed guide” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1-11 are objected to because of the following informalities:  
the claims includes multiple periods and capitalizations throughout the claims, which is improper claim drafting under 37 CFR 1.75 and MPEP 608.01(i) - (p).  The each claim can have only one Capitalization at the beginning of the claim, and one period at the end of the claim. Appropriate correction is required; 
Furthermore, there are improper spellings and capitalizations throughout the claims, please correct. 

Duplicate Claims, Warning
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 6 “bowl attached to fuel tank and does not comprise any separate chamber” – where the fuel tank and connection of the bowl is merely mentioned in ipsis verbis format in the written description which mirrors the claim, but is not disclosed in the figures; 
Claim 10 “water level indication sensor” in line 2 – the written description mentions the this sensor in ipsis verbis format, but no figures are provided; 
Claim 10 “drain valve system” in line 2, where the overall system arguable for control of the solenoid via sensor is not provided; 
Claim 10 “sensor measures the level of water and drains said water automatically” there is no indication in the written description/figures as to this claimed phrase, which arguable requires circuity to make the sensor operable to actuate the solenoid via the water level;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention; 
in claim 10, the claim recites mere ipsis verbis language from the written description (see original written description, page 14 lines 10-15) as compared to the claim language “a water level indication sensor allows energising drain valve system by reaching water at predefined level and water sensor is located into the bowl wherein said sensor measures the level of water and drain said water automatically”, where it is noted that such a re-recitation of the claimed 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. “Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). (emphasis added)

Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 1, the term “Anker” in claim 1 is used by the claim to mean -movable iron core—or what is more commonly known as –an armature--, but it is unclear if this is what the written description portents for the term, and thus makes the boundaries of the claim unclear; 
Claim 11 “coli spring” in line 4, likely refers to a –coil spring – but the written description also provides such a spelling making it unclear in context with the written description as to the metes and bounds of the claimed phrase; 
Also, the claim terminology in line 4 and 5 of the same claim 11 refers to helical spring, spiral spring, which are arguably synonymous with coil spring, making the claim terms duplicative. The term is indefinite because the specification does not clearly redefine the term.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the bowl" in line 2, "the valve" in line 18; Claim 6 "as air water path" in line 2, “the air liquid inlet” in line 2-3; Claim 7, "an auto drain valve" in line 1 reintroduces the term making the claim bounds indefinite, "threading mechanism on blow" in line 2; Claim 10, "drain valve system" in line 2; Claims 1, 2, 11 each recite “spring and spring” thus providing confusion as to if the same spring is being referenced twice; 

Claims 1-11 recites an/the “auto drain valve”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the term “auto” is meant to mean an automatic valve, or an intended use statement of a valve for use with an automobile as hinted to in the written description.  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim 6 recites “connecting the air liquid inlet to liquid outlet drains water direct from bowl attached to fuel tank and does not comprises any separate chamber”, and it is unclear from a reading of the claimed phrase if there should be no chamber along the flow path, between the bowl and the tank, or some other location…appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zuccone (US 9751034); 
Claim 6 (in the alternative) is/are rejected (as indefinitely understood)  under 35 U.S.C. 103 as being unpatentable over Zuccone as applied to claim 1 (as indefinitely understood) above, and further in view of Wilson (US 6974120.) 

Zuccone discloses in claim 1:  An auto drain valve (1 figure 1) comprises, valve body (at 1/1A/2) is connected to the bowl (i.e. the upper part is the cylindrical cup collector Col 2 ln 50-55, connected to the filter body via threads to the filter Col 2 ln 55, the filter body ); valve body consisting of air vent (22’s opening at the top adjacent to the seal member 14 allows air into the valve, Col 3 ln 4-5), liquid inlet (distal end of channel 17 at 12) and liquid outlet (17); piston (11) having a piston rod (11A) with sealing disk (12) and sealing member (14) arranged within the valve body; Anker[anchor/movable iron core] (8) and fixed guide (at 19) is mounted into cavity of valve body and piston rod is supported by means of fixed guide and Anker; solenoid coil (10) surrounds the piston rod; spring (7/9) and spring (15) resiliently biasing on the Piston to seal air vent (22 has an opening at the top that is sealed when springs bias the piston along with the sealing disk and sealing member to close the valve completely simultaneously) into sealing engagement with the sealing member and liquid outlet with the sealing disk by means of compression force when the solenoid coil is in its de-energized condition (normally biased closed); when the solenoid coil is energized and Piston moves away from air vent and liquid outlet simultaneously, so that the valve is open, and air will enter into the bowl (via the ports) through valve body through air path (surface of orifice of 22) and liquid is drained form bowl through liquid inlet (at end near 12) into valve body and drained out form liquid outlet (at 17.) 

Zuccone discloses in claim 2: The auto drain valve as claimed in claim 1, wherein piston comprises piston rod with sealing disk and sealing member wherein spring and spring resiliently biasing on the sealing disk and sealing member (as discussed above.)  

Zuccone discloses in claim 3: The auto drain valve as claimed in claim 1 wherein, solenoid coil in de-energized condition both air vent and liquid inlet are remain closed (Col 3 ln 31-37) and during solenoid coil energized condition piston rod with sealing disk and air vent moves upward direction wherein air vent and liquid outlet open simultaneously (Col 3 ln 38-50.)  

Zuccone discloses in claim 4: The auto drain valve as claimed in claim 1, wherein valve body which comprises air vent and liquid outlet (in body portion 2.) 

Zuccone discloses in claim 5: The auto drain valve as claimed in claim 1, wherein valve body comprises an air passage as air vent path (the surface of 22) connecting the air vent to an air source (as necessarily required to supply the air to the vent.)  

Zuccone discloses in claim 6: The auto drain valve as claimed in claim 1, wherein valve body comprises drain passage as air water path (as far as it may be understood, the air may somewhat mix with the liquid to provide a combination of air/water that exits the path that carries the two fluids together) connecting the air liquid inlet to liquid outlet drains water direct from bowl attached to fuel tank (the collector must be attached to the fuel tank of a diesel fuel engine, the collector/bowl below the filter, which collects the water) and does not comprises any separate chamber.  
If it could be persuasively argued at some future unforeseen date that Zuccone does not disclose: the bowl connected to the fuel tank without a separate chamber; Wilson teaches: the bowl connected to the fuel tank without a separate chamber (i.e. Col 6 ln 34-38, where the bowl is the fuel filter collection chamber connected to the fuel tank, to drain the collected water there out the drain outlet, and where it is possible to mount the fuel filter below the fuel tank to create the pressure differential for drainage purposes Col 1 ln 43-45.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the fuel filter bowl collection chamber of Zuccone as taught in Wilson directly below the fuel tank without a separate chamber as taught in Wilson, for the purpose of providing a direct connection for example between the fuel tank and collection bowl as taught in Wilson, for the purpose of using gravity to direct the fluid out outlet as taught by Wilson. 

Zuccone discloses in claim 7: The auto drain valve as claimed in claim 1, wherein an auto drain valve comprises threading mechanism (threads at 1A) on blow to disengage drain valve from fuel system (i.e. the filter of the fuel system.) 

Zuccone discloses in claim 8: The auto drain valve as claimed in claim 1, wherein magnetisable material attached to the piston rod (8 is the armature made of magnetic material, Col 3 ln 10.) 

Zuccone discloses in claim 9: The auto drain valve as claimed in claim 1, wherein solenoid coil and the piston rod are arranged such that energisation and de-energisation of the solenoid coil effects movement of the solenoid piston rod (via magnetic flux path of the coil energization through the fixed cores and movable armature, and see Col 3 ln 40-45.) 

Zuccone discloses in claim 10: The auto drain valve as claimed in claim 1, wherein a water level indication sensor (two electrodes 5, Col 2 ln 58-59) allows energising drain valve system by reaching water at predefined level and water sensor is located into the bowl wherein said sensor measures the level of water and drain said water automatically (Col 3 ln 38-40.) 

Zuccone discloses in claim 11: The auto drain valve as claimed in claim 1, wherein spring and spring resiliently biasing on the sealing disk and sealing member provides compression force to the sealing disk and sealing members and said spring and spring can be coil spring, helical spring, spiral spring, leaf spring (the previous considered an alternative grouping under MPEP 2131, the springs 7/9 and 15 are coil/helical/spiral wound springs…) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753